IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MARIA SOTO,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4613

POLK   COUNTY     SCHOOL
BOARD, and JOHNS EASTERN
COMPANY, INC.

      Appellees.

_____________________________/

Opinion filed August 8, 2017.

An appeal from an order of Judge of Compensation Claims.
Margaret E. Sojourner, Judge.

Date of Accident: September 19, 2011.

Nicolette E. Tsambis of Smith, Feddeler, Smith P.A., Lakeland, for Appellant.

No appearance for Appellees.




PER CURIAM.

      AFFIRMED.

ROBERTS, OSTERHAUS, and M.K. THOMAS, JJ., CONCUR.